
QuickLinks -- Click here to rapidly navigate through this document




RESIGNATION, SEVERANCE AND RELEASE AGREEMENT


    This Resignation, Severance and Release Agreement ("Agreement") is entered
into by and between STAAR Surgical Company, a Delaware corporation, and its
subsidiaries (collectively, the "Company") and Michael Lloyd, an individual
("Lloyd"), this 9th day of June, 2000 based upon the following:


RECITALS


    Whereas, the Company and Lloyd wish to memorialize their agreement regarding
the termination of Lloyd's employment with the Company and the severance
benefits that are to be transferred or paid to Lloyd as a result of the
termination of his employment; and

    Whereas, the Company and Lloyd wish to memorialize their agreement regarding
Lloyd's waiver of all rights and claims which he may have against the Company,
if any.

    Now, therefore, in consideration of the mutual covenants and promises
contained herein and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Lloyd agree as
follows:


AGREEMENT


    1.  Incorporation of Recitals.  The recitals to this Agreement are an
integral part of this Agreement and are hereby incorporated as a part of this
Agreement as if set forth in it.

    2.  Termination of Employment.  As of the date of execution of this
Agreement, Lloyd's employment with the Company shall terminate and Lloyd shall
not perform further services for the Company.

    3.  Consideration for Agreement.  In exchange for Lloyd's release of the
Company from any past and future obligations (if any), whether monetary or
otherwise, allegedly owed by the Company to Lloyd based upon Lloyd's employment,
the Company shall pay to Lloyd the sum of one hundred thousand dollars
($100,000). Furthermore, the Company agrees that Lloyd may exercise the
following options prior to the dates such options expire or are terminated at
the prices set forth below:

11/5/90   40,000 Warrants @ $4.00 8/1/91   12,500 Formula Stock Option @ $2.50
11/10/92   25,000 Incentive Stock Option @ $5.875 3/31/94   35,000 Incentive
Stock Option @ $4.75 8/4/98   50,000 Incentive Stock Option @ $6.25 11/5/93  
11,986 Anti-Dilution Warrants expired not available to exercise

    4.  Waiver of All Claims.  Lloyd agrees that Lloyd is not entitled to
receive, will not claim and expressly waives any entitlement to rights, benefits
or compensation from the Company other than as expressly set forth in this
Agreement. Lloyd acknowledges that there may be adverse tax consequences
relating to his receipt of some or all of the consideration set forth in
section 3. LLOYD AGREES THAT HE WILL CONSULT WITH HIS TAX ADVISOR TO DETERMINE
THE TAX CONSEQUENCES OF ACQUIRING THE CONSIDERATION. LLOYD ACKNOWLEDGES THAT IT
IS HIS SOLE RESPONSIBILITY, AND NOT THE COMPANY'S, TO DO THIS INVESTIGATION.

    5.  Complete Release by Lloyd.  

    (a)  Release.  Lloyd irrevocably and unconditionally releases all of the
claims described in subsection (b) of this section 5 that Lloyd may now have
against the following persons or entities (the "Releasees"): the Company, all of
its past and present employees, officers, directors,

1

--------------------------------------------------------------------------------

stockholders, owners, representatives, assigns, attorneys, agents, insurers,
employee benefit programs (and the trustees, administrators, fiduciaries and
insurers of such programs) and any other persons acting by, through, under or in
concert with any of the persons or entities listed in this subsection.

    (b)  Claims Released.  The claims released include all claims, promises,
debts, causes of action or similar rights of any type or nature Lloyd has or had
which in any way relate to (i) Lloyd's employment with the Company, or the
termination of that employment, such as claims for compensation, bonuses,
commissions, lost wages or unused accrued vacation or sick pay, (ii) the design
or administration of any employee benefit program or Lloyd's entitlement to
benefits under any such program, (iii) any claims to attorneys' fees and/or
other legal costs, and (iv) any other claims or demands Lloyd may, on any basis,
have. The claims released include, but are not limited to, claims arising under
any of the following statutes or common law doctrines:

     (i) Anti-Discrimination Statutes, such as the Age Discrimination in
Employment Act, which prohibits age discrimination in employment; the Civil
Rights Act of 1991, Title VII of the Civil Rights Act of 1964, and §1981 of the
Civil Rights Act of 1866, which prohibit discrimination based on race, color,
national origin, religion or sex; the Equal Pay Act, which prohibits paying men
and women unequal pay for equal work; the Americans With Disabilities Act, which
prohibits discrimination against the disabled; the California Fair Employment
and Housing Act, which prohibits discrimination in employment based upon race,
color, national origin, ancestry, physical or mental disability, medical
condition, martial status, sex, or age; and any other federal, state or local
laws or regulations prohibiting employment discrimination.

    (ii) Federal Employment Statutes, such as the Employee Retirement Income
Security Act of 1974, which, among other things, protects pension or health plan
benefits; and the Fair Labor Standards Act of 1938, which regulates wage and
hour matters.

    (iii) Other Laws, such as any federal, state or local laws restricting an
employer's right to terminate employees or otherwise regulating employment; any
federal, state or local law enforcing express or implied employment contracts or
requiring an employer to deal with employees fairly or in good faith; and any
other federal, state or local laws providing recourse for alleged wrongful
discharge, physical or personal injury, emotional distress, fraud, negligent
misrepresentation, libel, slander, defamation and similar or related claims. The
laws referred to in this section include statutes, regulations, other
administrative guidance and common law doctrines both in the United States and
in Australia.

    (c)  Release Extends to Both Known and Unknown Claims.  This release covers
both claims that Lloyd knows about and those Lloyd does not know about. Lloyd
understands the significance of this release of unknown claims and his waiver of
any statutory protection against a release of unknown claims. Lloyd expressly
waives the protection of any such governmental statutes or regulations.

    More particularly, and without limitation, Lloyd acknowledges that Lloyd has
read and is familiar with and understands the provisions of Section 1542 of the
California Civil Code, which provides: "A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH, IF KNOWN TO HIM MUST HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR."

    LLOYD EXPRESSLY WAIVES ANY RIGHT OR CLAIM OF RIGHT LLOYD MAY HAVE UNDER
SECTION 1542 OF THE CALIFORNIA CIVIL CODE.

2

--------------------------------------------------------------------------------

    (d)  Ownership of Claims.  Lloyd represents that Lloyd has not assigned or
transferred, or purported to assign or transfer, all or any part of any claim
released by this Agreement.

    6.  Lloyd's Promises.  In addition to the release of claims provided for in
section 5, Lloyd promises never to file or prosecute a lawsuit, administrative
complaint or charge, or other complaint or charge asserting any claims that are
released by the Agreement. Lloyd represents that Lloyd has not filed or caused
to be filed any lawsuit, complaint or charge with respect to any claim this
Agreement releases. Lloyd further agrees to request any government agency or
other body assuming jurisdiction of any complaint or charge relating to a
released claim to withdraw from the matter or dismiss the matter with prejudice.

    7.  Consequences of Lloyd's Violation of Promises.  If Lloyd breaks any of
the promises in this Agreement, such as, by way of example and not by way of
limitation, by filing or prosecuting a lawsuit or charge based on claims that
Lloyd has released, or if any representation made by Lloyd in this Agreement was
false when made, Lloyd will: (i) immediately return to the Company the
consideration paid to him pursuant to section 5 above; and (ii) pay reasonable
attorneys' fees and all other costs incurred as a result of such breach or false
representation, such as, by way of example and not by way of limitation, the
Company's cost of defending any suit brought with respect to a claim released by
him.

    8.  Consulting with Attorney.  Lloyd acknowledges that he has had ample
opportunity to consult with an attorney prior to executing this Agreement.

    9.  Return of Company Property.  Immediately following the execution of this
Agreement, Lloyd shall transfer to the Company all files (including, but not
limited to, electronic files), records, documents, drawings, specifications,
equipment and similar items in its possession relating to the business of the
Company or its confidential information.

    10.  Severability.  The provisions of this Agreement are severable. If any
part of it is found to be unenforceable, all other provisions shall remain fully
valid and enforceable.

    11.  Choice of Laws/Venue.  This Agreement shall be governed by the laws of
the State of California, and any action or proceeding relating to this Agreement
shall be heard solely before the Courts of the County of Los Angeles,
California.

    12.  Nature, Effect and Interpretation of this Agreement.  

    (a)  Entire Agreement.  This is the entire Agreement between Lloyd and the
Company; it may not be modified or cancelled in any manner except by a writing
signed by both the Company and Lloyd. The Company has made no promises or
representations to Lloyd other than those in this Agreement and Lloyd has made
no promises or representations to the Company other than those in this
Agreement.

    (b)  Successors and Assigns.  This Agreement shall bind both the Company's
and Lloyd's heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of all Releasees and their respective
heirs, administrators, representatives, executors, successors and assigns.

    (c)  Interpretation.  This Agreement shall be construed as a whole according
to its fair meaning, and not strictly for or against any of the parties. Unless
the context indicates otherwise, the term "or" shall be deemed to include the
term "and" and the singular or plural number shall be deemed to include the
other. Paragraph headings used in this Agreement are intended solely for
convenience of reference and shall not be used in the interpretation of any of
this Agreement. It is acknowledged that neither party shall be construed to be
solely responsible for the drafting hereof, and therefore any ambiguity shall
not be construed against either party as the alleged draftsman of this
Agreement.

3

--------------------------------------------------------------------------------

    (d)  Counterparts and Facsimiles.  For the convenience of the parties to
this Agreement, this document may be executed by facsimile signatures and in
counterparts which shall together constitute the agreement of the parties as one
and the same instrument.

    (e)  Implementation.  The Company and Lloyd both agree that, without the
receipt of further consideration, they will sign and deliver any documents and
do anything else that is necessary in the future to make the provisions of this
Agreement effective.

    13.  Notices.  Unless otherwise specifically provided in this Agreement, all
notices, demands, requests, consents, approvals or other communications
(collectively and severally called "Notices") required or permitted to be given
hereunder, or which are given with respect to this Agreement, shall be in
writing, and shall be given by: (1) personal delivery (which form of Notice
shall be deemed to have been given upon delivery), (2) by telegraph or by
private airborne/overnight delivery service (which forms of Notice shall be
deemed to have been given upon confirmed delivery by the delivery agency),
(3) by electronic or facsimile or telephonic transmission, provided the
receiving party has a compatible device or confirms receipt thereof (which forms
of Notice shall be deemed delivered upon confirmed transmission or confirmation
of receipt), or (4) by mailing in the United States mail by registered or
certified mail, return receipt requested, postage prepaid (which forms of Notice
shall be deemed to have been given upon the fifth {5th} business day following
the date mailed). Notices shall be addressed to the parties as follows:

Lloyd:   Michael Lloyd
2409 Bonnie Brae Avenue
Claremont, California 91711
Company:
 
STAAR Surgical Company
1911 Walker Avenue
Monrovia, California 91016
Attn.: Chief Executive Officer

    14.  Binding Arbitration.  The Company and Lloyd agree to submit all
controversies, claims and matters of difference to binding arbitration according
to the rules and practices of the American Arbitration Association from
time-to-time in force.

    PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

    Executed at Monrovia, California this 2nd day of June 2000.

    "LLOYD"
 
 


--------------------------------------------------------------------------------

Michael Lloyd


    "COMPANY"
 
 
STAAR Surgical Company
 
 
By:
 
         

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



QuickLinks


RESIGNATION, SEVERANCE AND RELEASE AGREEMENT
RECITALS
AGREEMENT
